DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: A RADIO FREQUENCY FRONT-END CIRCUIT AND A CONTROLLER, WHERE THE CONTROLLER IS CONFIGURED TO CONTROL OPENING AND CLOSING OF A FIRST DOUBLE-POLE DOUBLE-THROW SWITCH, OPENING AND CLOSING OF A FIRST CHANGEOVER SWITCH, AND/OR OPENING AND CLOSING OF A SECOND CHANGEOVER SWITCH.

Claim Objections
Claim 1 objected to because of the following informalities:  line 7 recites, “the second changeover switch”, it should be corrected to read “a second changeover switch”.  Appropriate correction is required.
Claim 15 objected to because of the following informalities:  line 10 recites, “the second changeover switch”, it should be corrected to read “a second changeover switch”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Nohara (US 20050064897, hereinafter “Nohara”) and further in view of Ly et al. (US 20060025171, hereinafter “Ly”).
 	Regarding claim 1,
 	“A radio frequency front-end circuit (i.e., dual band transmitting/receiving device 100, 110 and 200, in Figs 1-3), comprising: a first signal receiving circuit  (first receiving circuit 20, Fig. 3) that receives a signal through one of a first antenna and a second antenna (Fig. 3; antenna 11, which includes two antennas) that are interconnected (Fig. 3 shows antenna 11 are interconnected) ; a second signal receiving circuit (second receiving circuit 22, Fig. 3) that receives a signal through one of a third antenna and a fourth antenna (Antenna 12 includes two antenna, Fig. 3) that are interconnected (Fig. 3 shows antenna 12 are interconnected); a first signal transmitting circuit (transmitting circuit 19; Fig. 3) and a second signal transmitting circuit (transmitting circuit 21; Fig. 3).” 	However, Nohara does not disclose, “a first changeover switch and the second changeover switch, a first double-pole double-throw switch which comprises a first fixed terminal connected to the first changeover switch, a second fixed terminal connected to the second changeover switch, a first movable terminal, and a second movable terminal, wherein the first double-pole double-throw switch is configured to connect the first fixed terminal to the first movable terminal or the second movable terminal, and further configured to connect the second fixed terminal to the first movable terminal or the second movable terminal, wherein the first signal transmitting circuit is closed through the first double-pole double-throw switch and the first changeover switch, and transmits a signal through the first antenna or the second antenna; or the first signal transmitting circuit is closed through the first double-pole double-throw switch and the second changeover switch, and transmits a signal through the third antenna or the fourth antenna; and the second signal transmitting circuit is closed through the first double-pole double-throw switch and the first changeover switch, and transmits a signal through the first antenna or the second antenna; or the second signal transmitting circuit is closed through the first double-pole double-throw switch and the second changeover switch, and transmits a signal through the third antenna or the fourth antenna.”
	In a similar field of endeavor, Ly discloses, “a first changeover switch and the second changeover switch (switches 225 and 230, Fig. 3), a first double-pole double-throw switch (Fig. 3; 340; Fig. 4; 440);  which comprises a first fixed terminal connected to the first changeover switch (DPDT 340; 340A is connected to T/R switch 225; 225C), a second fixed terminal connected to the second changeover switch (DPDT 340; 340B is connected to T/R switch 230; 230C), a first movable terminal (Fig. 3; 340C), and a second movable terminal (Fig. 3:340D), wherein the first double-pole double-throw switch (Fig. 3; 340) is configured to connect the first fixed terminal to the first movable terminal or the second movable terminal (TABLE 3 ANTENNA ANTENNA SELECT = 1 SELECT = 0 WPAN/WLAN DPDT switch 340 340B to 340A 340C to 340B 340D to 340B 340D to 340A, Para. [0028] and Table 3), and further configured to connect the second fixed terminal to the first movable terminal or the second movable terminal (TABLE 3 ANTENNA SELECT = 1 SELECT = 0 WPAN/WLAN DPDT switch 340 340B to 340A 340C to 340B 340D to 340B 340D to 340A, Para. [0028] and Table 3), wherein the first signal transmitting circuit is closed through the first double-pole double-throw switch and the first changeover switch, and transmits a signal through the first antenna or the second antenna (A transmit-receive (T/R) switch 225 includes ports 225A and 225B that are coupled to the transmit (TX) and receive (RX) ports of TRX 210 as shown. T/R switch 225 connects port 225A to port 225C when TRX 210 is transmitting and connects port 225B to port 225C when TRX 210 is receiving. Similarly, a transmit-receive (T/R) switch 230 includes ports 230 A and 230 B that are coupled to the transmit (TX) and receive (RX) ports of TRX 215 as shown. T/R switch 230 connects port 230A to port 230C when TRX 215 is transmitting and connects port 230B to port 230C when TRX 215 is receiving, Paras. [0018]-[0020]); or the first signal transmitting circuit is closed through the first double-pole double-throw switch and the second changeover switch, and transmits a signal through the third antenna or the fourth antenna (A transmit-receive (T/R) switch 225 includes ports 225A and 225B that are coupled to the transmit (TX) and receive (RX) ports of TRX 210 as shown. T/R switch 225 connects port 225A to port 225C when TRX 210 is transmitting and connects port 225B to port 225C when TRX 210 is receiving. Similarly, a transmit-receive (T/R) switch 230 includes ports 230 A and 230 B that are coupled to the transmit (TX) and receive (RX) ports of TRX 215 as shown. T/R switch 230 connects port 230A to port 230C when TRX 215 is transmitting and connects port 230B to port 230C when TRX 215 is receiving, Paras. [0018]-[0020]); and the second signal transmitting circuit is closed through the first double-pole double-throw switch and the first changeover switch, and transmits a signal through the first antenna or the second antenna (A transmit-receive (T/R) switch 225 includes ports 225A and 225B that are coupled to the transmit (TX) and receive (RX) ports of TRX 210 as shown. T/R switch 225 connects port 225A to port 225C when TRX 210 is transmitting and connects port 225B to port 225C when TRX 210 is receiving. Similarly, a transmit-receive (T/R) switch 230 includes ports 230 A and 230 B that are coupled to the transmit (TX) and receive (RX) ports of TRX 215 as shown. T/R switch 230 connects port 230A to port 230C when TRX 215 is transmitting and connects port 230B to port 230C when TRX 215 is receiving, Paras. [0018]-[0020]); or the second signal transmitting circuit is closed through the first double-pole double-throw switch and the second changeover switch, and transmits a signal through the third antenna or the fourth antenna (A transmit-receive (T/R) switch 225 includes ports 225A and 225B that are coupled to the transmit (TX) and receive (RX) ports of TRX 210 as shown. T/R switch 225 connects port 225A to port 225C when TRX 210 is transmitting and connects port 225B to port 225C when TRX 210 is receiving. Similarly, a transmit-receive (T/R) switch 230 includes ports 230 A and 230 B that are coupled to the transmit (TX) and receive (RX) ports of TRX 215 as shown. T/R switch 230 connects port 230A to port 230C when TRX 215 is transmitting and connects port 230B to port 230C when TRX 215 is receiving, Paras. [0018]-[0020]).”
	Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify Nohara by specifically providing a first changeover switch and the second changeover switch, a first double-pole double-throw switch which comprises a first fixed terminal connected to the first changeover switch, a second fixed terminal connected to the second changeover switch, a first movable terminal, and a second movable terminal, wherein the first double-pole double-throw switch is configured to connect the first fixed terminal to the first movable terminal or the second movable terminal, and further configured to connect the second fixed terminal to the first movable terminal or the second movable terminal, wherein the first signal transmitting circuit is closed through the first double-pole double-throw switch and the first changeover switch, and transmits a signal through the first antenna or the second antenna; or the first signal transmitting circuit is closed through the first double-pole double-throw switch and the second changeover switch, and transmits a signal through the third antenna or the fourth antenna; and the second signal transmitting circuit is closed through the first double-pole double-throw switch and the first changeover switch, and transmits a signal through the first antenna or the second antenna; or the second signal transmitting circuit is closed through the first double-pole double-throw switch and the second changeover switch, and transmits a signal through the third antenna or the fourth antenna, as taught by Ly for the purpose of proving a system that is capable of switching among multiple antennas and multiple radios in an efficient manner with low loss (Para. [0004]).
	Regarding claim 14, the combination of Nohara and Ly discloses everything claimed as applied above (see claim 1),
 	“a radio frequency transceiver (see, Fig. 3; 200), wherein the radio frequency transceiver is connected to all of the first signal receiving circuit (Fig. 3; 20), the second signal receiving circuit (Fig. 3; 22), the first signal transmitting circuit (Fig. 3; 19), and the second signal transmitting circuit (Fig. 3; 21).”
	Regarding claim 15,
 	“A mobile terminal (a dual band transmitting/receiving device, Fig. 3; 200), comprising: a controller (switching control of these switches 13 to 18 is carried out by a switch control means (not shown), Para. [0008]); and radio frequency front-end circuit (i.e., dual band transmitting/receiving device 100, 110 and 200, in Figs 1-3), comprising: a first signal receiving circuit  (first receiving circuit 20, Fig. 3) that receives a signal through one of a first antenna and a second antenna (Fig. 3; antenna 11, which includes two antennas) that are interconnected (Fig. 3 shows antenna 11 are interconnected) ; a second signal receiving circuit (second receiving circuit 22, Fig. 3) that receives a signal through one of a third antenna and a fourth antenna (Antenna 12 includes two antenna, Fig. 3) that are interconnected (Fig. 3 shows antenna 12 are interconnected); a first signal transmitting circuit (transmitting circuit 19; Fig. 3) and a second signal transmitting circuit (transmitting circuit 21; Fig. 3).” 	However, Nohara does not disclose, “a first changeover switch and the second changeover switch, a first double-pole double-throw switch which comprises a first fixed terminal connected to the first changeover switch, a second fixed terminal connected to the second changeover switch, a first movable terminal, and a second movable terminal, wherein the first double-pole double-throw switch is configured to connect the first fixed terminal to the first movable terminal or the second movable terminal, and further configured to connect the second fixed terminal to the first movable terminal or the second movable terminal, wherein the first signal transmitting circuit is closed through the first double-pole double-throw switch and the first changeover switch, and transmits a signal through the first antenna or the second antenna; or the first signal transmitting circuit is closed through the first double-pole double-throw switch and the second changeover switch, and transmits a signal through the third antenna or the fourth antenna; and the second signal transmitting circuit is closed through the first double-pole double-throw switch and the first changeover switch, and transmits a signal through the first antenna or the second antenna; or the second signal transmitting circuit is closed through the first double-pole double-throw switch and the second changeover switch, and transmits a signal through the third antenna or the fourth antenna, the controller is configured to control opening and closing of a first double-pole double-throw switch, opening and closing of a first changeover switch, and/or opening and closing of a second changeover switch.”
	In a similar field of endeavor, Ly discloses, “a first changeover switch and the second changeover switch (switches 225 and 230, Fig. 3), a first double-pole double-throw switch (Fig. 3; 340; Fig. 4; 440);  which comprises a first fixed terminal connected to the first changeover switch (DPDT 340; 340A is connected to T/R switch 225; 225C), a second fixed terminal connected to the second changeover switch (DPDT 340; 340B is connected to T/R switch 230; 230C), a first movable terminal (Fig. 3; 340C), and a second movable terminal (Fig. 3:340D), wherein the first double-pole double-throw switch (Fig. 3; 340) is configured to connect the first fixed terminal to the first movable terminal or the second movable terminal (TABLE 3 ANTENNA SELECT = 1 SELECT = 0 WPAN/WLAN DPDT switch 340 340B to 340A 340C to 340B 340D to 340B 340D to 340A, Para. [0028] and Table 3), and further configured to connect the second fixed terminal to the first movable terminal or the second movable terminal (TABLE 3 ANTENNA SELECT = 1 SELECT = 0 WPAN/WLAN DPDT switch 340 340B to 340A 340C to 340B 340D to 340B 340D to 340A, Para. [0028] and Table 3), wherein the first signal transmitting circuit is closed through the first double-pole double-throw switch and the first changeover switch, and transmits a signal through the first antenna or the second antenna (A transmit-receive (T/R) switch 225 includes ports 225A and 225B that are coupled to the transmit (TX) and receive (RX) ports of TRX 210 as shown. T/R switch 225 connects port 225A to port 225C when TRX 210 is transmitting and connects port 225B to port 225C when TRX 210 is receiving. Similarly, a transmit-receive (T/R) switch 230 includes ports 230 A and 230 B that are coupled to the transmit (TX) and receive (RX) ports of TRX 215 as shown. T/R switch 230 connects port 230A to port 230C when TRX 215 is transmitting and connects port 230B to port 230C when TRX 215 is receiving, Paras. [0018]-[0020]); or the first signal transmitting circuit is closed through the first double-pole double-throw switch and the second changeover switch, and transmits a signal through the third antenna or the fourth antenna (A transmit-receive (T/R) switch 225 includes ports 225A and 225B that are coupled to the transmit (TX) and receive (RX) ports of TRX 210 as shown. T/R switch 225 connects port 225A to port 225C when TRX 210 is transmitting and connects port 225B to port 225C when TRX 210 is receiving. Similarly, a transmit-receive (T/R) switch 230 includes ports 230 A and 230 B that are coupled to the transmit (TX) and receive (RX) ports of TRX 215 as shown. T/R switch 230 connects port 230A to port 230C when TRX 215 is transmitting and connects port 230B to port 230C when TRX 215 is receiving, Paras. [0018]-[0020]); and the second signal transmitting circuit is closed through the first double-pole double-throw switch and the first changeover switch, and transmits a signal through the first antenna or the second antenna (A transmit-receive (T/R) switch 225 includes ports 225A and 225B that are coupled to the transmit (TX) and receive (RX) ports of TRX 210 as shown. T/R switch 225 connects port 225A to port 225C when TRX 210 is transmitting and connects port 225B to port 225C when TRX 210 is receiving. Similarly, a transmit-receive (T/R) switch 230 includes ports 230 A and 230 B that are coupled to the transmit (TX) and receive (RX) ports of TRX 215 as shown. T/R switch 230 connects port 230A to port 230C when TRX 215 is transmitting and connects port 230B to port 230C when TRX 215 is receiving, Paras. [0018]-[0020]); or the second signal transmitting circuit is closed through the first double-pole double-throw switch and the second changeover switch, and transmits a signal through the third antenna or the fourth antenna (A transmit-receive (T/R) switch 225 includes ports 225A and 225B that are coupled to the transmit (TX) and receive (RX) ports of TRX 210 as shown. T/R switch 225 connects port 225A to port 225C when TRX 210 is transmitting and connects port 225B to port 225C when TRX 210 is receiving. Similarly, a transmit-receive (T/R) switch 230 includes ports 230 A and 230 B that are coupled to the transmit (TX) and receive (RX) ports of TRX 215 as shown. T/R switch 230 connects port 230A to port 230C when TRX 215 is transmitting and connects port 230B to port 230C when TRX 215 is receiving, Paras. [0018]-[0020]), the controller is configured to control opening and closing of a first double-pole double-throw switch, opening and closing of a first changeover switch, and/or opening and closing of a second changeover switch (The ANTENNA SELECT signal from bandband/MAC controller 320A is fed to DPDT switch 340 as shown to control which of radios 210 and 215 are coupled to one of antennas 201 and 202 selected by the switch. The WLAN radio block 305 includes switches 245, 340, 225 and 230 as well as transceivers TRX 210 and 215 and baseband/MAC 320 all as shown in FIG. 3, and Para. [0026]-[0028]).”
	Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify Nohara by specifically providing a first changeover switch and the second changeover switch, a first double-pole double-throw switch which comprises a first fixed terminal connected to the first changeover switch, a second fixed terminal connected to the second changeover switch, a first movable terminal, and a second movable terminal, wherein the first double-pole double-throw switch is configured to connect the first fixed terminal to the first movable terminal or the second movable terminal, and further configured to connect the second fixed terminal to the first movable terminal or the second movable terminal, wherein the first signal transmitting circuit is closed through the first double-pole double-throw switch and the first changeover switch, and transmits a signal through the first antenna or the second antenna; or the first signal transmitting circuit is closed through the first double-pole double-throw switch and the second changeover switch, and transmits a signal through the third antenna or the fourth antenna; and the second signal transmitting circuit is closed through the first double-pole double-throw switch and the first changeover switch, and transmits a signal through the first antenna or the second antenna; or the second signal transmitting circuit is closed through the first double-pole double-throw switch and the second changeover switch, and transmits a signal through the third antenna or the fourth antenna, the controller is configured to control opening and closing of a first double-pole double-throw switch, opening and closing of a first changeover switch, and/or opening and closing of a second changeover switch, as taught by Ly for the purpose of proving a system that is capable of switching among multiple antennas and multiple radios in an efficient manner with low loss (Para. [0004]).

 	Claims 2, 3, 5, 6, 10-13, 16, 17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Nohara, in view of Ly and Bengtsson et al. (US 20140105079, hereinafter “Bengt”).
	Regarding claim 2, the combination of Nohara and Ly discloses everything claimed as applied above (see claim 1), however the combination of Nohara and Ly does not disclose, “The radio frequency front-end circuit comprising: a second double-pole double-throw switch connected to the first signal receiving circuit or the first signal transmitting circuit or the second signal transmitting circuit, wherein the second double-pole double-throw switch comprises a third movable terminal, a third fixed terminal connected to the first antenna, and a fourth fixed terminal connected to the second antenna, wherein the second double-pole double-throw switch is configured to connect the first movable terminal to the third fixed terminal or the fourth fixed terminal.”
	In a similar field of endeavor, Bengt discloses, “The radio frequency front-end circuit (Fig. 3; 300) comprising: a second double-pole double-throw switch (Fig. 3; 330) connected to the first signal receiving circuit (DPDT is connected to Low band Main 312, which includes receiver, Fig. 3) or the first signal transmitting circuit (DPDT is connected to Low band Main 312, which includes transmitter, Fig. 3) or the second signal transmitting circuit, wherein the second double-pole double-throw switch comprises a third movable terminal, a third fixed terminal connected to the first antenna, and a fourth fixed terminal connected to the second antenna, wherein the second double-pole double-throw switch is configured to connect the first movable terminal to the third fixed terminal or the fourth fixed terminal (DPDT 1 330 is a DPDT switch controlled to switch between a first mode that connects the first port of diplexer 1 350 to the circuit path of low band main 312 and the first port of diplexer 2 360 to the circuit path of low band diversity 316 and a second mode that connects the first port of diplexer 1 350 to the circuit path of low band diversity 316 and the first port of diplexer 2 360 to the circuit path of low band main 312, Paras. [0049-[0050]).”
	Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify the combination of Nohara and Ly by specifically providing the radio frequency front-end circuit comprising: a second double-pole double-throw switch connected to the first signal receiving circuit or the first signal transmitting circuit or the second signal transmitting circuit, wherein the second double-pole double-throw switch comprises a third movable terminal, a third fixed terminal connected to the first antenna, and a fourth fixed terminal connected to the second antenna, wherein the second double-pole double-throw switch is configured to connect the first movable terminal to the third fixed terminal or the fourth fixed terminal, as taught by Bengt for the purpose of  significantly increasing in data throughput and/or transmission range without the need for additional bandwidth or transmit power with higher spectral efficiency (more bits per second per hertz of bandwidth) and/or reduced fading (Para. [0005]).
 	Regarding claim 3 the combination of Nohara, Ly and Bengt discloses everything claimed as applied above (see claim 1), however the combination of Nohara and Ly does not disclose, “the radio frequency front-end circuit further comprising a third signal receiving circuit, which is connected to a fourth movable terminal of the second double-pole double-throw switch and receives a signal through one of the first antenna and the second antenna, wherein the second double-pole double-throw switch is further configured to connect the fourth movable terminal to the third fixed terminal or the fourth fixed terminal.”
	In a similar field of endeavor, Bengt discloses, “the radio frequency front-end circuit further comprising a third signal receiving circuit, which is connected to a fourth movable terminal of the second double-pole double-throw switch and receives a signal through one of the first antenna and the second antenna, wherein the second double-pole double-throw switch is further configured to connect the fourth movable terminal to the third fixed terminal or the fourth fixed terminal (DPDT 1 330 is a DPDT switch controlled to switch between a first mode that connects the first port of diplexer 1 350 to the circuit path of low band main 312 and the first port of diplexer 2 360 to the circuit path of low band diversity 316 and a second mode that connects the first port of diplexer 1 350 to the circuit path of low band diversity 316 and the first port of diplexer 2 360 to the circuit path of low band main 312, Paras. [0049-[0050]).”
	Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify the combination of Nohara and Ly by specifically providing the radio frequency front-end circuit further comprising a third signal receiving circuit, which is connected to a fourth movable terminal of the second double-pole double-throw switch and receives a signal through one of the first antenna and the second antenna, wherein the second double-pole double-throw switch is further configured to connect the fourth movable terminal to the third fixed terminal or the fourth fixed terminal, as taught by Bengt for the purpose of  significantly increasing in data throughput and/or transmission range without the need for additional bandwidth or transmit power with higher spectral efficiency (more bits per second per hertz of bandwidth) and/or reduced fading (Para. [0005]).
 	Regarding claim 5, the combination of Nohara and Ly discloses everything claimed as applied above (see claim 1), however the combination of Nohara and Ly does not disclose, “a third double-pole double-throw switch connected to the second signal receiving circuit or the first signal transmitting circuit or the second signal transmitting circuit, comprising: a sixth movable terminal, a seventh fixed terminal connected to the third antenna, and an eighth fixed terminal connected to the fourth antenna, wherein the third double-pole double-throw switch is configured to connect the sixth movable terminal to the seventh fixed terminal or the eighth fixed terminal.”	In a similar field of endeavor, Bengt discloses, “a third double-pole double-throw switch (DPDT2 340; Fig. 4) connected to the second signal receiving circuit (DPDT2 340 is connected to high band main 314, which includes receiving circuit, Fig. 4) or the first signal transmitting circuit (DPDT2 340 is connected to high band main 314, which includes transmitting circuit, Fig. 4) or the second signal transmitting circuit, comprising: a sixth movable terminal, a seventh fixed terminal connected to the third antenna, and an eighth fixed terminal connected to the fourth antenna, wherein the third double-pole double-throw switch is configured to connect the sixth movable terminal to the seventh fixed terminal or the eighth fixed terminal (DPDT 2 340 is a DPDT switch configured to switch between a first mode that connects the second port of diplexer 1 350 to the circuit path of high band main 314 and the second port of diplexer 2 360 to the circuit path of high band diversity 318 and a second mode that connects the second port of diplexer 1 350 to the circuit path of high band diversity 318 and the second port of diplexer 2 360 to the circuit path of high band main 314, Paras. [0051]-[0052]).”
 	Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify the combination of Nohara and Ly by specifically providing the radio frequency front-end circuit further comprising a third signal receiving circuit, which is connected to a fourth movable terminal of the second double-pole double-throw switch and receives a signal through one of the first antenna and the second antenna, wherein the second double-pole double-throw switch is further configured to connect the fourth movable terminal to the third fixed terminal or the fourth fixed terminal, as taught by Bengt for the purpose of  significantly increasing in data throughput and/or transmission range without the need for additional bandwidth or transmit power with higher spectral efficiency (more bits per second per hertz of bandwidth) and/or reduced fading (Para. [0005]).
 	Regarding claim 6, the combination of Nohara, Ly and Bengt discloses everything claimed as applied above (see claim 1), however the combination of Nohara and Ly does not disclose, “The radio frequency front-end circuit comprising a fourth signal receiving circuit, connected to the seventh movable terminal of the third double-pole double-throw switch, receiving a signal through one of the third antenna and the fourth antenna, wherein the third double-pole double-throw switch is further configured to connect the seventh movable terminal to the seventh fixed terminal or the eighth fixed terminal.”
	In a similar field of endeavor, Bengt discloses, “The radio frequency front-end circuit comprising a fourth signal receiving circuit, connected to the seventh movable terminal of the third double-pole double-throw switch, receiving a signal through one of the third antenna and the fourth antenna, wherein the third double-pole double-throw switch is further configured to connect the seventh movable terminal to the seventh fixed terminal or the eighth fixed terminal (DPDT 1 330 is a DPDT switch controlled to switch between a first mode that connects the first port of diplexer 1 350 to the circuit path of low band main 312 and the first port of diplexer 2 360 to the circuit path of low band diversity 316 and a second mode that connects the first port of diplexer 1 350 to the circuit path of low band diversity 316 and the first port of diplexer 2 360 to the circuit path of low band main 312, Paras. [0049-[0050]).”
	Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify the combination of Nohara and Ly by specifically providing The radio frequency front-end circuit comprising a fourth signal receiving circuit, connected to the seventh movable terminal of the third double-pole double-throw switch, receiving a signal through one of the third antenna and the fourth antenna, wherein the third double-pole double-throw switch is further configured to connect the seventh movable terminal to the seventh fixed terminal or the eighth fixed terminal, as taught by Bengt for the purpose of  significantly increasing in data throughput and/or transmission range without the need for additional bandwidth or transmit power with higher spectral efficiency (more bits per second per hertz of bandwidth) and/or reduced fading (Para. [0005]).
 	Regarding claim 10, the combination of Nohara and Ly discloses everything claimed as applied above (see claim 1), however the combination of Nohara and Ly does not disclose, “wherein the first signal transmitting circuit comprises a first power amplifier, and an output terminal of the first power amplifier is connected to the first movable terminal.”
	In a similar field of endeavor, Bengt discloses, “wherein the first signal transmitting circuit (Low-Band Main 312) comprises a first power amplifier (Fig. 3 shows Low-Band Main 312 comprises power amplifier), and an output terminal of the first power amplifier is connected to the first movable terminal (Fig. 3 shows output of the power amplifier is connected to DPDT 1 330).”
	Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify the combination of Nohara and Ly by specifically providing wherein the first signal transmitting circuit comprises a first power amplifier, and an output terminal of the first power amplifier is connected to the first movable terminal, as taught by Bengt for the purpose of  significantly increasing in data throughput and/or transmission range without the need for additional bandwidth or transmit power with higher spectral efficiency (more bits per second per hertz of bandwidth) and/or reduced fading (Para. [0005]).
	Regarding claim 11, the combination of Nohara and Ly discloses everything claimed as applied above (see claim 1), however the combination of Nohara and Ly does not disclose, “wherein the second signal transmitting circuit comprises a second power amplifier, and an output terminal of the second power amplifier is connected to the second movable terminal.”
	In a similar field of endeavor, Bengt discloses, “wherein the second signal transmitting circuit (High-Band Main 314) comprises a second power amplifier (Fig. 3 shows High-Band Main 314 comprises power amplifier), and an output terminal of the second power amplifier is connected to the second movable terminal (Fig. 3 shows output of the power amplifier is connected to DPDT 1 330).”
	Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify the combination of Nohara and Ly by specifically providing wherein the second signal transmitting circuit comprises a second power amplifier, and an output terminal of the second power amplifier is connected to the second movable terminal, as taught by Bengt for the purpose of  significantly increasing in data throughput and/or transmission range without the need for additional bandwidth or transmit power with higher spectral efficiency (more bits per second per hertz of bandwidth) and/or reduced fading (Para. [0005]).
 	Regarding claim 12, the combination of Nohara and Ly discloses everything claimed as applied above (see claim 3), however the combination of Nohara and Ly does not disclose, “wherein the third signal receiving circuit comprises a third low-noise amplifier and a third filter, wherein the third filter is connected to both an input terminal of the third low-noise amplifier and the fourth movable terminal.”
 	In a similar field of endeavor, Bengt discloses, “wherein the third signal receiving circuit comprises a third low-noise amplifier and a third filter (System 410 includes two or more low pass filters, such as low pass filter 1 440 connected to low band antenna 1 460 and low pass filter 2 450 connected to low band antenna 2 470. Low pass filters 440 and 450 are configured to filter out high band signals so as to allow low band signals to continue down the chain, Paras. [0063]-[[0064]), wherein the third filter is connected to both an input terminal of the third low-noise amplifier and the fourth movable terminal (DPDT 1 420 is a DPDT switch that is controlled to switch between a first mode that connects low pass filter 1 440 to the circuit path of low band main 312 and low pass filter 2 450 to the circuit path of low band diversity 316 and a second mode that connects low pass filter 1 440 to the circuit path of low band diversity 316 and low pass filter 2 450 to the circuit path of low band main 312, Paras. [0063]-[[0064]).”
 	Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify the combination of Nohara and Ly by specifically providing wherein the third signal receiving circuit comprises a third low-noise amplifier and a third filter, wherein the third filter is connected to both an input terminal of the third low-noise amplifier and the fourth movable terminal, as taught by Bengt for the purpose of  significantly increasing in data throughput and/or transmission range without the need for additional bandwidth or transmit power with higher spectral efficiency (more bits per second per hertz of bandwidth) and/or reduced fading (Para. [0005]).
 	Regarding claim 13, the combination of Nohara and Ly discloses everything claimed as applied above (see claim 6), however the combination of Nohara and Ly does not disclose, “wherein the fourth signal receiving circuit comprises a fourth low-noise amplifier and a fourth filter, wherein the fourth filter is connected to both an input terminal of the fourth low-noise amplifier and the seventh movable terminal.”
 	In a similar field of endeavor, Bengt discloses, “wherein the fourth signal receiving circuit comprises a fourth low-noise amplifier and a fourth filter (System 410 includes two or more low pass filters, such as low pass filter 1 440 connected to low band antenna 1 460 and low pass filter 2 450 connected to low band antenna 2 470. Low pass filters 440 and 450 are configured to filter out high band signals so as to allow low band signals to continue down the chain, Paras. [0063]-[[0064]), wherein the fourth filter is connected to both an input terminal of the fourth low-noise amplifier and the seventh movable terminal (DPDT 1 420 is a DPDT switch that is controlled to switch between a first mode that connects low pass filter 1 440 to the circuit path of low band main 312 and low pass filter 2 450 to the circuit path of low band diversity 316 and a second mode that connects low pass filter 1 440 to the circuit path of low band diversity 316 and low pass filter 2 450 to the circuit path of low band main 312, Paras. [0063]-[[0064]).”
 	Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify the combination of Nohara and Ly by specifically providing wherein the fourth signal receiving circuit comprises a fourth low-noise amplifier and a fourth filter, wherein the fourth filter is connected to both an input terminal of the fourth low-noise amplifier and the seventh movable terminal, as taught by Bengt for the purpose of  significantly increasing in data throughput and/or transmission range without the need for additional bandwidth or transmit power with higher spectral efficiency (more bits per second per hertz of bandwidth) and/or reduced fading (Para. [0005]).
	Regarding claim 16, the combination of Nohara and Ly discloses everything claimed as applied above (see claim 15), however the combination of Nohara and Ly does not disclose, “The radio frequency front-end circuit comprising: a second double-pole double-throw switch connected to the first signal receiving circuit or the first signal transmitting circuit or the second signal transmitting circuit, wherein the second double-pole double-throw switch comprises a third movable terminal, a third fixed terminal connected to the first antenna, and a fourth fixed terminal connected to the second antenna, wherein the second double-pole double-throw switch is configured to connect the first movable terminal to the third fixed terminal or the fourth fixed terminal.”
	In a similar field of endeavor, Bengt discloses, “The radio frequency front-end circuit (Fig. 3; 300) comprising: a second double-pole double-throw switch (Fig. 3; 330) connected to the first signal receiving circuit (DPDT is connected to Low band Main 312, which includes receiver, Fig. 3) or the first signal transmitting circuit (DPDT is connected to Low band Main 312, which includes transmitter, Fig. 3) or the second signal transmitting circuit, wherein the second double-pole double-throw switch comprises a third movable terminal, a third fixed terminal connected to the first antenna, and a fourth fixed terminal connected to the second antenna, wherein the second double-pole double-throw switch is configured to connect the first movable terminal to the third fixed terminal or the fourth fixed terminal (DPDT 1 330 is a DPDT switch controlled to switch between a first mode that connects the first port of diplexer 1 350 to the circuit path of low band main 312 and the first port of diplexer 2 360 to the circuit path of low band diversity 316 and a second mode that connects the first port of diplexer 1 350 to the circuit path of low band diversity 316 and the first port of diplexer 2 360 to the circuit path of low band main 312, Paras. [0049-[0050]).”
	Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify the combination of Nohara and Ly by specifically providing the radio frequency front-end circuit comprising: a second double-pole double-throw switch connected to the first signal receiving circuit or the first signal transmitting circuit or the second signal transmitting circuit, wherein the second double-pole double-throw switch comprises a third movable terminal, a third fixed terminal connected to the first antenna, and a fourth fixed terminal connected to the second antenna, wherein the second double-pole double-throw switch is configured to connect the first movable terminal to the third fixed terminal or the fourth fixed terminal, as taught by Bengt for the purpose of  significantly increasing in data throughput and/or transmission range without the need for additional bandwidth or transmit power with higher spectral efficiency (more bits per second per hertz of bandwidth) and/or reduced fading (Para. [0005]).
	Regarding claim 17, the combination of Nohara, Ly and Bengt discloses everything claimed as applied above (see claim 16), however the combination of Nohara and Ly does not disclose, “the radio frequency front-end circuit further comprising a third signal receiving circuit, which is connected to a fourth movable terminal of the second double-pole double-throw switch and receives a signal through one of the first antenna and the second antenna, wherein the second double-pole double-throw switch is further configured to connect the fourth movable terminal to the third fixed terminal or the fourth fixed terminal.”
	In a similar field of endeavor, Bengt discloses, “the radio frequency front-end circuit further comprising a third signal receiving circuit, which is connected to a fourth movable terminal of the second double-pole double-throw switch and receives a signal through one of the first antenna and the second antenna, wherein the second double-pole double-throw switch is further configured to connect the fourth movable terminal to the third fixed terminal or the fourth fixed terminal (DPDT 1 330 is a DPDT switch controlled to switch between a first mode that connects the first port of diplexer 1 350 to the circuit path of low band main 312 and the first port of diplexer 2 360 to the circuit path of low band diversity 316 and a second mode that connects the first port of diplexer 1 350 to the circuit path of low band diversity 316 and the first port of diplexer 2 360 to the circuit path of low band main 312, Paras. [0049-[0050]).”
	Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify the combination of Nohara and Ly by specifically providing the radio frequency front-end circuit further comprising a third signal receiving circuit, which is connected to a fourth movable terminal of the second double-pole double-throw switch and receives a signal through one of the first antenna and the second antenna, wherein the second double-pole double-throw switch is further configured to connect the fourth movable terminal to the third fixed terminal or the fourth fixed terminal, as taught by Bengt for the purpose of  significantly increasing in data throughput and/or transmission range without the need for additional bandwidth or transmit power with higher spectral efficiency (more bits per second per hertz of bandwidth) and/or reduced fading (Para. [0005]).
 	Regarding claim 19, the combination of Nohara and Ly discloses everything claimed as applied above (see claim 15), however the combination of Nohara and Ly does not disclose, “a third double-pole double-throw switch connected to the second signal receiving circuit or the first signal transmitting circuit or the second signal transmitting circuit, comprising: a sixth movable terminal, a seventh fixed terminal connected to the third antenna, and an eighth fixed terminal connected to the fourth antenna, wherein the third double-pole double-throw switch is configured to connect the sixth movable terminal to the seventh fixed terminal or the eighth fixed terminal.”	In a similar field of endeavor, Bengt discloses, “a third double-pole double-throw switch (DPDT2 340; Fig. 4) connected to the second signal receiving circuit (DPDT2 340 is connected to high band main 314, which includes receiving circuit, Fig. 4) or the first signal transmitting circuit (DPDT2 340 is connected to high band main 314, which includes transmitting circuit, Fig. 4) or the second signal transmitting circuit, comprising: a sixth movable terminal, a seventh fixed terminal connected to the third antenna, and an eighth fixed terminal connected to the fourth antenna, wherein the third double-pole double-throw switch is configured to connect the sixth movable terminal to the seventh fixed terminal or the eighth fixed terminal (DPDT 2 340 is a DPDT switch configured to switch between a first mode that connects the second port of diplexer 1 350 to the circuit path of high band main 314 and the second port of diplexer 2 360 to the circuit path of high band diversity 318 and a second mode that connects the second port of diplexer 1 350 to the circuit path of high band diversity 318 and the second port of diplexer 2 360 to the circuit path of high band main 314, Paras. [0051]-[0052]).”
 	Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify the combination of Nohara and Ly by specifically providing the radio frequency front-end circuit further comprising a third signal receiving circuit, which is connected to a fourth movable terminal of the second double-pole double-throw switch and receives a signal through one of the first antenna and the second antenna, wherein the second double-pole double-throw switch is further configured to connect the fourth movable terminal to the third fixed terminal or the fourth fixed terminal, as taught by Bengt for the purpose of  significantly increasing in data throughput and/or transmission range without the need for additional bandwidth or transmit power with higher spectral efficiency (more bits per second per hertz of bandwidth) and/or reduced fading (Para. [0005]).
 	Regarding claim 20, the combination of Nohara and Ly discloses everything claimed as applied above (see claim 15), however the combination of Nohara and Ly does not disclose, “wherein the first signal transmitting circuit comprises a first power amplifier, and an output terminal of the first power amplifier is connected to the first movable terminal.”
	In a similar field of endeavor, Bengt discloses, “wherein the first signal transmitting circuit (Low-Band Main 312) comprises a first power amplifier (Fig. 3 shows Low-Band Main 312 comprises power amplifier), and an output terminal of the first power amplifier is connected to the first movable terminal (Fig. 3 shows output of the power amplifier is connected to DPDT 1 330).”
	Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify the combination of Nohara and Ly by specifically providing wherein the first signal transmitting circuit comprises a first power amplifier, and an output terminal of the first power amplifier is connected to the first movable terminal, as taught by Bengt for the purpose of  significantly increasing in data throughput and/or transmission range without the need for additional bandwidth or transmit power with higher spectral efficiency (more bits per second per hertz of bandwidth) and/or reduced fading (Para. [0005]).

Allowable Subject Matter
Claims 4, 7-9 and 18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 4, The following is a statement of reasons for the indication of allowable subject matter: the closest prior arts, Nohara, Ly and Bengt, whether taken alone or combination, do not teach or suggest the following novel features:
“The radio frequency front-end circuit comprising wherein when a fifth movable terminal of the first changeover switch is connected to a fifth fixed terminal of the first changeover switch, the first signal receiving circuit is closed; when the fifth movable terminal is connected to a sixth fixed terminal of the first changeover switch, and the first movable terminal is connected to the first fixed terminal, the first signal transmitting circuit is closed, and the first fixed terminal is connected to the sixth fixed terminal; and when the fifth movable terminal is connected to the sixth fixed terminal of the first changeover switch, and the second movable terminal is connected to the first fixed terminal, the second signal transmitting circuit is closed”, in combination with all the recited limitations of the claims 1 and 2. 
Dependent claim 8 is also allowable because of the dependency to claim 4.

 Regarding claim 7, the following is a statement of reasons for the indication of allowable subject matter: the closest prior arts, Nohara, Ly and Bengt, whether taken alone or combination, do not teach or suggest the following novel features:
“The radio frequency front-end circuit comprising wherein when an eighth movable terminal of the second changeover switch is connected to a ninth fixed terminal of the second changeover switch, the second signal receiving circuit is closed; when the eighth movable terminal is connected to a tenth fixed terminal of the second changeover switch, and the first movable terminal is connected to the second fixed terminal, the first signal transmitting circuit is closed, and the second fixed terminal is connected to the tenth fixed terminal; and when the eighth movable terminal is connected to the tenth fixed terminal of the second changeover switch, and the second movable terminal is connected to the second fixed terminal, the second signal transmitting circuit is closed”, in combination with all the recited limitations of the claims 1 and 5. 
 Dependent claim 9 is also allowable because of the dependency to claim 7.

 Regarding claim 18, The following is a statement of reasons for the indication of allowable subject matter: the closest prior arts, Nohara, Ly and Bengt, whether taken alone or combination, do not teach or suggest the following novel features:
“The radio frequency front-end circuit comprising wherein when a fifth movable terminal of the first changeover switch is connected to a fifth fixed terminal of the first changeover switch, the first signal receiving circuit is closed; when the fifth movable terminal is connected to a sixth fixed terminal of the first changeover switch, and the first movable terminal is connected to the first fixed terminal, the first signal transmitting circuit is closed, and the first fixed terminal is connected to the sixth fixed terminal; and when the fifth movable terminal is connected to the sixth fixed terminal of the first changeover switch, and the second movable terminal is connected to the first fixed terminal, the second signal transmitting circuit is closed”, in combination with all the recited limitations of the claims 15 and 16. 

 	Prior Art of the Record:
 	The prior art made of record not relied upon and considered pertinent to
Applicant’s disclosure:
	US 20170093442: The invention is related to a front-end architecture includes a switching assembly configured to provide switching for two or more frequency bands. In some embodiments, the switching assembly includes at least one coupler configured to couple a signal associated with the switching assembly. The front-end architecture can also include a diplexer circuit including a first filter configured to pass a first frequency band, a second filter configured to pass a second frequency band, and a first electrostatic discharge network configured to dissipate electrostatic energy associated with the first and second frequency bands from the front-end architecture.
 	US 20130162495: The invention is related to a front-end apparatus of an RF transceiver using radio-frequency passive elements includes: a plurality of band pass filters configured a transmission signal and a reception signal; a first circulator configured to output a first transmission signal to a second terminal and output a second reception signal input; a second circulator configured to output a second transmission signal input into the first terminal to the second terminal and output a first reception signal input into the second terminal to the third terminal.

Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLAM SOROWAR whose telephone number is (571)270-3761. The examiner can normally be reached Mon-Fri: 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on (571) 272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GOLAM SOROWAR/Primary Examiner, Art Unit 2641